Exhibit 10.1

EXECUTIVE SEVERANCE PROTECTION

 

I. Purpose:

To establish Corporate policy relating to executive severance protection.

 

II. Policy:

 

  A. Definitions:

“Change of Control” means (i) the accumulation by a party or more than one party
acting as a group (other than Bermuda Trust Co. Ltd. As trustee for James
Simons) of common stock possessing thirty percent (30%) or more of the total
voting power of the stock of the Company; or (ii) a sale of all or substantially
all of the assets of the Company.

“Constructive Termination” means (i) the material diminution of a Participant’s
authority, duties or responsibilities; (ii) a material change in the geographic
location at which a Participant must perform his services for the Company, or
(iii) a material reduction in a Participant’s salary. Notwithstanding the above
in no event shall “Constructive Termination” be deemed to exist unless a
Participant shall have given the Company written notice before his resignation
and not more than three (3) months after the Participant first has actual
knowledge of the facts and circumstances allegedly constituting Constructive
Termination, and stating that the Participant intends to voluntarily resign for
Constructive Termination and that, within twenty (20) days after receipt of such
notice, the Company shall not have rescinded or otherwise cured, and held the
Participant harmless against, each of the events cited in the participant’s
notice as a basis for Constructive Termination.

“Cause” means material non-performance of a Participant’s duties or material
injury or harm to the Company or its successor caused by a Participant.

 

  B. Severance Package:

 

  1. Trigger: Any termination of a Participant’s employment, constituting a
“separation from service” under Section 409A of the Internal Revenue Code, by
the Company or its successor of a Participant’s employment (except discharge for
“Cause” or death), including a termination of employment due to “Constructive
Termination”.

 

  2. Benefits: A Participant shall receive

a. On the first business day of the seventh month after Participant’s
termination date, severance pay in the form of a cash lump sum payment equal to
the product of (i) one and one-half months of salary at the Participant’s then
salary rate and (ii) the number of years of a Participant’s employment with the
Company and its successor and any partial year (on a prorated basis) of
employment with the Company and its successor, to a maximum equal to thirty
months of salary at the Participant’s then salary rate, provided however, that
if at



--------------------------------------------------------------------------------

the termination date the common stock of the Company and its controlled group
members is no longer traded on an established securities market or otherwise,
then such cash lump sum payment shall be made on the termination date;

b. Acceleration of vesting of all of Participant’s stock options ; and

c. To the extent such benefits are not taxable to a Participant, commencing on
the date of termination, continuation of then-current medical, dental and life
insurance coverage for a number of months equal to the number of years of a
Participant’s employment with the Company and its successor and any partial year
(on a prorated basis), but for no more than thirty months or, if earlier, the
date that the Participant obtains comparable insurance coverage in connection
with new employment.

 

  C. Change of Control Protection:

1. On a Change of Control involving the acquisition of the Company by another
public company, all of Participant’s stock options shall be converted into stock
options of the other public company on substantially equivalent economic terms
and shall continue to vest at the same rate; or

2. On any other Change of Control, acceleration of vesting of all of
Participant’s stock options effective immediately prior to the Change of
Control.

 

  D. Participation:

Each executive officer (as determined by the Company’s Board of Directors under
the Securities Exchange Act of 1934 and its regulations) once having served as
such for one year, except those executive officers having written contracts of
employment.

 

  E. Binding Effect:

This Plan may be relied upon as an inducement to a Participant’s continuing his
or her employment with the Company and, as such, may not be modified by the
Company, or any successor, to the detriment of any Participant. This Policy
shall bind the Company and any successor. The Company shall take steps to cause
any successor to expressly assume the obligations of the Company hereunder;
however, this Policy shall remain in effect following any merger or acquisition
of the Company and a Participant’s rights hereunder shall not be adversely
affected by any merger of, acquisition of, or other Change of Control in the
Company, notwithstanding the failure of the successor to expressly assume such
obligations.

 

III. Procedure:

The Company’s Chief Operating Officer shall be responsible for the
administration of this Policy.